Name: Commission Regulation (EEC) No 2542/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to nightshirts, pyjamas, bathrobes, knitted or crocheted, products of the category No 24 (order No 40.0240), women's or girls'dresses products of category No 26 (order No 40.0260) originating in Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 237/94 Official Journal of the European Communities 1 . 9 . 90 COMMISSION REGULATION (EEC) No 2542/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to nightshirts, pyjamas, bathrobes, knitted or crocheted, products of the category No 24 (order No 40.0240), women's or girls' dresses products of category No 26 (order No 40.0260) originating in Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, No 40.0240), women s or girls dresses, products of cate ­ gory No 26 (order No 40.0260) originating in Indonesia the relevant ceiling amounts respectively to 475 000 and 376 000 pieces ; whereas that ceiling was reached on 1 August 1990 by charges of imports into the Community of the products in question originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Indonesia, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, HAS ADOPTED THIS REGULATION : Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 4 September 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Indonesia : Whereas, in respect of nightshirts, pyjamas, bathrobes, knitted or crocheted, products of category No 24 (order Order No Category(unit) CN code Description 40.0240 24 (1 000 pieces) 6107 21 00 610722 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 : 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 = 6108 91 00 6108 92 00 6108 99 10 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls ' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles , knitted or crocheted (') OJ No L 383, 30 . 12 . 1989, p. 45. 1 . 9 . 90 Official Journal of the European Communities No L 237/95 Order No Category (unit) CN code Description 40.0260 26 (1 000 pieces) 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1990 . For the Commission Karel VAN MIERT Member of the Commission